Case 1:21-cv-00011-MJT-KFG Document 5 Filed 03/10/21 Page 1 of 3 PageID #: 81



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

MINISTER EMOVEN                                   §

VS.                                               §                  CIVIL ACTION NO. 1:21cv11

SHERIFF, JEFFERSON COUNTY                         §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Minister Emoven, an inmate confined at the Jefferson County Correctional
Facility, proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed as repetitious of another pending

petition.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Objections to the magistrate judge’s Report and Recommendation were filed.

        The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections should be overruled.

        It is first noted that the objections were filed by Melvin Mack Chandler, Jr. on behalf of the

petitioner. Pleadings submitted to a court may be signed by either parties proceeding pro se or by

attorneys. Pleadings may not, however, be signed by a nonattorney on behalf of another individual.

Weber v. Garza, 570 F.2d 511 (5th Cir. 1978). “[I]ndividuals not licensed to practice law by the

state may not use the ‘next friend’ device as an artifice for the unauthorized practice of law.” Id. at

514; Hill v. First Financial Bank Shares, No. 1:17cv25, 2017 WL 3142765 (N.D. Tex. 2017). It is
                                                  1
Case 1:21-cv-00011-MJT-KFG Document 5 Filed 03/10/21 Page 2 of 3 PageID #: 82



true, of course, that in certain circumstances nonattorneys may file pleading on behalf of another as

a “next friend.” As a general rule, however, persons on whose behalf a next friend acts are generally

minors or incompetents. See FED. R. CIV. P. 17(c). Melvin Mack Chandler, Jr. does not allege he

is a licensed attorney. Nor does he allege petitioner is a minor or has been adjudicated incompetent.

Thus, the objections should be stricken from the record as improvidently filed.

         Alternatively, even affording the objections review, the objections are without merit.

Minister Emoven is the name under which this petition was filed. However, a close reading of the

petition reveals the person convicted and confined is Ronnie Adam Cloud.1 Ronnie Adam Cloud

has filed a previous writ challenging the same convictions challenged in this petition, Cause
Numbers 19-31615, A990214, and A990217. As set forth in the Report, the other petition remains

pending before this court. See Cloud v. Broussard, Civil Action Number 1:19cv526 (E.D. Tex.).

Accordingly, the above-styled petition should be dismissed as repetitious of the other pending

petition, as recommended. Petitioner also has failed to assert or demonstrate he exhausted available

state habeas remedies before filing this petition.2 Therefore, in the alternative, the petition is

dismissed for failing to exhaust state court remedies.

         Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional




1
    In paragraph one of the petition, it is asserted that exhibits to the petition “contain the bonded documents composing the
transfer and reconveyance of title RONNIE ADAM CLOUD along with all assets, negotiable instruments, and liabilities to
the Universal Law Community Trust.” Additionally, in paragraph two, it is stated that “Melvin Mack Chandler, Jr. is
MINISTER EMOVEN for the Chandler Family as EMOVEN is defined by private membership agreement and social compact
agreement as energy and mass in motion under Universal Law.” However, “MINISTER EMOVEN of the Cloud Family [is]
the Claimant in this action.” According to the Jefferson County Correctional Facility website Ronnie Adam Cloud is confined
at the facility, and there is no record of Minister Emoven. See https://co.jefferson.tx.us/InmateSearch/Search/Detail/00273817
2
  A review of Civil Action Number 1:19cv526 reveals petitioner did not appeal his conviction based on a waiver in his plea
agreement. Further, he asserted he did not file a petition for writ of habeas corpus because he is “[b]arred from any actions.”

                                                              2
Case 1:21-cv-00011-MJT-KFG Document 5 Filed 03/10/21 Page 3 of 3 PageID #: 83



right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).
       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

                                     SIGNED this 10th day of March, 2021.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge



                                                  3
